DISMISS and Opinion Filed March 18, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01591-CV

         NIMRA RIZVI AND SHAHID ALAM FIROZVI, Appellants
                              V.
           FM INVESTMENTS (TRINITY MILLS) L.P., Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11104

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                         Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated December 31, 2019, we notified appellants the $205 filing

fee was due. We directed appellants to remit the filing fee within ten days and

expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated December 31, 2019, we informed appellants the

docketing statement in this case was due. We cautioned appellants that failure to

file the docketing statement within ten days might result in the dismissal of this

appeal without further notice. By letter dated February 13, 2020, we informed
appellants the clerk’s record had not been filed because appellants had not paid for

the clerk’s record.    We directed appellants to provide, within ten days, (1)

verification of payment or arrangements to pay for the clerk’s record, or (2) written

documentation that appellants had been found entitled to proceed without payment

of costs. We cautioned appellants that failure to do so would result in the dismissal

of this appeal without further notice. To date, appellants have not paid the filing fee,

provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                            /Robert D. Burns,III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE



191591F.P05




                                          –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NIMRA RIZVI AND SHAHID                       On Appeal from the 134th Judicial
ALAM FIROZVI, Appellant                      District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-11104.
No. 05-19-01591-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Whitehill and Nowell
FM INVESTMENTS (TRINITY                      participating.
MILLS) L.P., Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee FM INVESTMENTS (TRINITY MILLS)
L.P. recover its costs of this appeal from appellants NIMRA RIZVI AND
SHAHID ALAM FIROZVI.


Judgment entered March 18, 2020




                                       –3–